Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2, 7, 15-16, 19, 24 and 32-33 are canceled.
Claims 1, 3-6, 8-14, 17-18, 20-23, 25-31 and 34 are allowed (claims renumbered as 1-26).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6, 10, 14, 18, 23, 27 and 31 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 13-15) filed on 06/10/2021. 
	Regarding claim 1, In addition to Applicant’s amendments and remarks filed on 06/10/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the response message of the second message comprises a first identifier and a second identifier the first identifier is allocated by the first RAN network element and identifies the terminal within a range of the first RAN network element, and the second identifier is allocated by the second RAN network element and identifies the terminal within a range of the second RAN network element.”, in conjunction with other claim elements as recited in claim 1, over any of the prior art of record, alone or in combination.
	Regarding claim 6, In addition to Applicant’s amendments and remarks filed on 06/10/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the response message of the second message comprises a first identifier and a second identifier the first identifier is allocated by the first RAN network element and identifies the terminal within a range of the first RAN network element, and the second identifier is allocated by the second RAN network element and identifies the terminal within a range of the second RAN network element.”, in conjunction with other claim elements as recited in claim 6, over any of the prior art of record, alone or in combination.
Regarding claim 10, none of prior arts of record, alone or in combination teaches, 
“sending, by the first RAN network element, a second request message to the second RAN network element, wherein the second request message comprises a notification to the second RAN network element that the terminal requests the establishment of the RRC connection to the RAN;
receiving, by the first RAN network element, a response message of the second request message from the second RAN network element, wherein the response message of the second request message is a message that is sent to the first RAN network element when the second RAN network element determines, based on the second request message, to establish the RRC connection, and the response message of the second request message comprises a notification to the first RAN network element to determine to establish the RRC connection between the terminal and the RAN;
sending, by the first RAN network element based on the response message of the second request message, a response message of the first request message to the terminal, wherein the response message of the first request message comprises a notification to the terminal that the establishment of the RRC connection between the terminal and the RAN is determined” in conjunction with other claim elements as recited in claim 10.
	Regarding claim 14, In addition to Applicant’s amendments and remarks filed on 06/10/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the response message of the second request message comprises a first identifier and a second identifier, the first identifier is allocated by the first RAN network element and identifies the terminal within a range of the first RAN network element, and the second identifier is allocated by the second RAN network element and identifies the terminal within a range of the second RAN network element.”, in conjunction with other claim elements as recited in claim 14, over any of the prior art of record, alone or in combination.
	Regarding claim 18, In addition to Applicant’s amendments and remarks filed on 06/10/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the response message of the second message comprises a first identifier and a second identifier, the first identifier is allocated by the first RAN network element and identifies the terminal within a range of the first RAN network element, and the second identifier is allocated by the second RAN network element and identifies the terminal within a range of the second RAN network element.”, in conjunction with other claim elements as recited in claim 18, over any of the prior art of record, alone or in combination.
	Regarding claim 23, In addition to Applicant’s amendments and remarks filed on 06/10/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the response message of the second message comprises a first identifier and a second identifier, the first identifier is allocated by the first RAN network element and identifies the terminal within a range of the first RAN network element, and the second identifier is allocated by the second RAN network element and identifies the terminal within a range of the second RAN network element.”, in conjunction with other claim elements as recited in claim 23, over any of the prior art of record, alone or in combination.
Regarding claim 27, none of prior arts of record, alone or in combination teaches, 
“send a second request message to the second RAN network element, wherein the second request message comprises a notification to the second RAN network element that the terminal requests the establishment of the RRC connection to the RAN, wherein the at least one processor being further configured to:
receive, a response message of the second request message from the second RAN network element, wherein the response message of the second request message comprises a notification to the first RAN network element to determine to establish the RRC connection between the terminal and the RAN;
	send, based on the response message of the second request message, a response message of a first request message to the terminal, wherein the response message of the first request message comprises a notification to the terminal that the establishment of the RRC connection between the terminal and the RAN is determined” in conjunction with other claim elements as recited in claim 27.
	Regarding claim 31, In addition to Applicant’s amendments and remarks filed on 06/10/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the response message of the second request message comprises a first identifier and a second identifier, the first identifier is allocated by the first RAN network element and identifies the terminal within a range of the first RAN network element, and the second identifier is allocated by the second RAN network element and identifies the terminal within a range of the second RAN network element.”, in conjunction with other claim elements as recited in claim 31, over any of the prior art of record, alone or in combination.
	Therefore, claims 1, 3-6, 8-14, 17-18, 20-23, 25-31 and 34 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645